United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-993
Issued: December 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2010 appellant filed a timely appeal from an October 15, 2009 decision
of the Officer of Workers’ Compensation Programs denying his request for reconsideration
without a merit review. Because more than 180 days elapsed between the most recent merit
decision of the Office dated July 30, 2009, and the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 18, 2009 appellant, then a 50-year-old letter carrier, filed an occupational disease
claim alleging that he sustained “constant pain in the left part of my neck running down the back
part of my left arm” and “in my left shoulder.” He first became aware of his condition on
April 27, 2004. Appellant attributed it to “28 years of carrying magazines on my arm.” He did
not stop working.

In a June 29, 2009 letter, the Office informed appellant that the evidence submitted was
insufficient to establish his claim and advised him of the type of evidence needed to establish his
claim.
Appellant submitted various medical records. In a May 13, 2009 report, Dr. Ronald O.
Watson, a Board-certified internist, noted that appellant complained of work-related left shoulder
pain for the past five or six years, reporting that it began when he carried magazines and letters
in his left arm and worsened as he continued to carry mail with that arm. He examined
appellant’s left shoulder and found full range of motion (ROM), no tenderness, normal stability
and strength, and negative signs of impingement. An x-ray of appellant’s left shoulder on
May 13, 2009 revealed early degenerative changes of the acromioclavicular (AC) joint with tiny
marginal spurring.
In a June 17, 2009 follow-up report, Dr. Watson commented that appellant’s left shoulder
pain persisted and only improved when appellant was not working. Appellant stated that he was
off work for four days. He denied any prior shoulder injuries, AC joint separations or falls.
Dr. Watson examined appellant’s left shoulder and found full ROM, no tenderness, joint stability
to anterior and posterior stress and negative signs of impingement.
In a July 7, 2009 letter, Dr. Dennis J. Kvidera, a Board-certified orthopedic surgeon,
noted that appellant had pain whenever he washed his hair or was aggressive with his weight
training. He evaluated appellant’s left shoulder and upper extremity and observed no atrophy,
asymmetry, crepitus or tenderness. Dr. Kvidera observed that appellant exhibited good strength
with external rotation and abduction against resistance, but the maneuvers caused some mild
pain. He diagnosed appellant as having chronic pain in the left shoulder and suggested a
gadolinium-enhanced magnetic resonance imaging (MRI) scan to look at the soft tissue above
the shoulder.
Appellant also provided medical treatment records from 1995 and 2001, as well as
physical therapy notes in 2009.
By decision dated July 30, 2009, the Office denied appellant’s occupational disease claim
on the grounds that the medical evidence failed to demonstrate that his claimed medical
condition was related to work-related events.
In a letter dated August 12, 2009, appellant requested reconsideration. He notified the
Office that he was scheduled for an MRI scan in three weeks and intended to both the MRI scan
results and a written statement from his physician.
Appellant submitted a September 11, 2009 report from Dr. Tuyen Hoang, a Boardcertified radiologist, who reviewed appellant’s left shoulder magnetic resonance (MR)
arthrogram and observed mild to moderate AC joint arthropathy, a Type II superior labral tear
from anterior to posterior (SLAP) lesion, and anterior inferior labral detachment.
By decision dated October 15, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was not sufficient to warrant review
of the prior decision.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that the evidence or
argument submitted by a claimant must either: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 Where a request for reconsideration fails to meet at least one of these
standards, the Office will deny the application for reconsideration without reopening the case for
a review on the merits.3
ANALYSIS
The Office’s July 30, 2009 merit decision denied appellant’s claim on the grounds that
the medical evidence did not establish that his claimed shoulder condition was causally related to
his federal employment. Appellant requested reconsideration on August 12, 2009 advising that
he disagreed with the Office’s findings. He did not identify a specific point of law that was
erroneously applied or interpreted, nor did he advance a relevant legal argument not previously
considered by the Office.
Appellant submitted additional evidence on reconsideration. He provided Dr. Hoang’s
September 11, 2009 report, which interpreted appellant’s MR arthrogram as exhibiting mild to
moderate AC joint arthropathy, a Type II SLAP lesion, and anterior inferior labral detachment.
Dr. Hoang, however, did not give an opinion as to whether appellant’s work duties caused a
diagnosed condition. The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.4 Although
Dr. Hoang’s report is new evidence not previously considered by the Office, it is not relevant
because it did not address the causal relationship between the diagnosed condition and work
factors, the issue upon which the Office based its denial of the claim.
Because appellant did not show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered, or constitute
relevant and pertinent new evidence, he is not entitled to a review of the merits of his claim.
Appellant argues on appeal that he informed the Office in his August 12, 2009 letter
requesting reconsideration that additional medical evidence accompanying Dr. Hoang’s report
was forthcoming, but was not subsequently informed that the evidence did not arrive. The Board
only has jurisdiction over whether the Office properly denied a merit review of the claim based

1

5 U.S.C. §§ 8101-8193.

2

E.K., 61 ECAB ___ (Docket No. 09-1827, issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

3

L.D., 59 ECAB 648 (2008).

4

D.K., 59 ECAB 141 (2007).

3

on the evidence that was before the Office at the time it issued its October 15, 2009 decision.5
As explained, appellant did not submit any evidence or argument in support of his
reconsideration request that warrants reopening of his claim for a merit review under 20 C.F.R.
§ 10.606(b)(2).
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the October 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

The Board notes that the record on appeal contains evidence which the Office received after its October 15,
2009 decision. The Board lacks jurisdiction to review this evidence for the first time on appeal. 5 U.S.C.
§ 501.2(c). This, however, does not preclude appellant from having such evidence considered by the Office as part
of a formal written request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

4

